Order filed June 28, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-19-00183-CV
                                  __________

  APOLLO EXPLORATION, LLC; COGENT EXPLORATION,
       LTD., CO.; AND SELLMOCO, LLC, Appellants
                                          V.
                   APACHE CORPORATION, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CV50538


                                     ORDER
      Appellants filed a notice of appeal from several orders entered by the trial
court over a period of time. Appellants asserted in their notice of appeal that the
orders together disposed of all parties and all claims in this cause. After the appeal
was docketed, Appellee notified this court that it was continuing to assert a claim for
attorney’s fees in the trial court, which would make Appellants’ notice of appeal
premature. Appellants disagreed but, nevertheless, requested a severance in the trial
court. The trial court has now issued an order in which it has granted Appellee’s
motion for leave to seek attorney’s fees. In the order, the trial court indicates that it
intends to enter an order on attorney’s fees sometime after July 26, 2019, after all
motions, responses, and replies to responses have been filed.
        Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. The
orders from which Appellants attempt to appeal do not dispose of Appellee’s claim
for attorney’s fees. Therefore, the trial court has not yet entered a final, appealable
order. See id. at 205–06. Thus, Appellants’ notice of appeal was filed prematurely.
        Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit
the trial court to enter a final order or judgment. If a final, appealable order or
judgment has not been entered by August 12, 2019, this court may dismiss this
appeal. See TEX. R. APP. P. 42.3. If a final judgment is entered by that date, the
parties are ordered to notify this court immediately.
        The appeal is abated.


                                                                   PER CURIAM
June 28, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2